Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2004/0101275 A1) in view of JP 5412594 B1 and/or Yin (US 2009/0145971 A1) and Watanabe et al. (US 2004/0004789 A1) (and Applicant's admitted prior art with regard to claim 10).
	As per claim 1 (and analogously, as per claim 8), Abe (US 2004/0101275 A1) discloses a non-contact communication medium (e.g., 10) for a recording medium cartridge (e.g., MC, "magnetic tape cartridge" as per paragraph [0020, 0022], etc.), comprising: a circuit component (e.g. 10c - see Figs. 2(a)(b)) that has a memory unit capable of storing management 5information relating to the recording medium/medium cartridge therein (e.g., see, inter alia, paragraphs [0023, 0037, 0038, 0039, 0040, 0041, 0047, 0048], etc.); a support substrate (e.g., 10a) that supports the circuit component; (10c) and an antenna coil that includes a coil unit (e.g., 10b) that is electrically connected to the circuit component (10c) and formed on the support substrate (10a) (e.g., see Fig. 2b; paragraph [0023]). Note that coil unit (10b) is configured to provide electrical power to an electrical device, i.e., the circuit component (10c) - see, inter alia, paragraphs [0002, 0023] of Abe (US 2004/0101275 A1). 
Additionally, as per claim 8, a recording medium cartridge (e.g., MC, "magnetic tape cartridge" as per paragraph [0020, 0022], etc.) is provided, comprising: an information recording medium (e.g., - magnetic tape MT); a cartridge case (e.g., 1) that houses the information recording medium (10); and the non-contact communication medium (10).
As per claim 9, wherein 10the information recording medium is a magnetic tape (e.g., - magnetic tape MT).  
As per claims 1 and 8, however, Abe (US 2004/0101275 A1) remains silent with regard to wherein the coil unit (10b), which has an electrical device (load - i.e. circuit component (10c)) attached to terminals thereof, is configured to provide electrical power to an electrical device, i.e., the circuit component (10c) with an inductance value from 0.3 µH or more and 2.0 µH or less.  
Moreover, as per amended claims 1 and 8, Abe (US 2004/0101275 A1) remains silent with regard to wherein the coil unit has a single coil structure with a maximum outer diameter in a major axis direction equal to 20 mm or less and a maximum outer diameter in a minor axis direction equal to 10 mm or less and the coil unit with the single coil structure has with an inductance value from 0.3 µH to 2.0 µH.
Moreover, Abe (US 2004/0101275 A1) further remains silent regarding the circuit characteristics as set forth in claims 3 and 4.
Such coil units configured to provide electrical power to a circuit component, wherein the coil unit has a single coil structure with a maximum outer diameter in a major axis direction equal to 20 mm or less and a maximum outer diameter in a minor axis direction equal to 10 mm or less and the coil unit with the single coil structure has with an inductance value from 0.3 µH to 2.0 µH, and/or the characteristics as set forth in claims 3 and 4 are well known in the art. 
Kiyosue et al. (JP 2010-200061 A) discloses an analogous non-contact information media with an antenna coil unit, wherein the adjustment of circuit characteristics while reducing the size of a coil antenna for use in recording carriers, is set forth, so as to maintain communication characteristics.
That is, given the express teachings and motivations, as espoused by Kiyosue et al. (JP 2010-200061 A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide a maximum outer diameter of the coil unit in a major axis direction is 20 mm or less, and a maximum outer diameter of the coil unit in a minor axis direction is 10 mm or less of the coil unit of Abe (US 2004/0101275 A1), in order to achieve the desired circuit characteristics while reducing the size of the antenna to maintain adequate communication and further advantageously maintain communication characteristics by adjusting the form factor/size of the coil unit, to arrive at the dimensions set forth in amended claims 1 and 8, providing for predetermined distance communications suitable for proximity communication, with flexibility, in a predetermined size. See abstract of Kiyosue et al. (JP 2010-200061 A).
Moreover still, as it pertains to the coil structure with a maximum outer diameter in a major axis direction equal to 20 mm or less and a maximum outer diameter in a minor axis direction equal to 10 mm or less, given the teachings and suggestions of Kiyosue et al. (JP 2010-200061 A), of expressly "provid[ing] an antenna unit which is capable of performing predetermined distance communications suitable for proximity communication, and has flexibility, in a predetermined size," one of ordinary skill in the art would readily appreciate the applicability to small-sized antennae which still will advantageously achieve the near field communications, even for an antenna that has a maximum outer diameter of the coil unit in a major axis direction is 20 mm or less, and a maximum outer diameter of the coil unit in a minor axis direction is 10 mm or less. The teachings of Kiyosue et al. (JP 2010-200061 A) are readily extendible to such an antenna size as set forth in claims 1 and 8, particularly in light of the teachings of Kiyosue et al. (JP 2010-200061 A) as a whole, through routine optimization/experimentation.  
Kiyosue et al. (JP 2010-200061 A) readily recognizes that the size reduction of an antenna can still allow for an antenna unit which is capable of performing predetermined distance communications suitable for proximity communication, among varying sized antennae footprint flexibility, as a result-effective variable.
 Such antenna-size optimization is seen to be well within the level of ordinary skill, based upon the teachings and express suggestion of Kiyosue et al. (JP 2010-200061 A), as a whole.
	Additionally, the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
	Regarding the coil unit being a single coil structure with as having an inductance value from 0.3 µH to 2.0 µH, and/or the characteristics as set forth in claims 3 and 4 are well known in the art.
As just one example, JP 5412594 B1 discloses an analogous short-range, non-contact communication medium, wherein, as per claims 1 and 8, an antenna coil (e.g., 13020 - Fig. 5) is provided that includes a coil unit as a single coil structure (e.g., see, inter alia, Fig. 5) having an inductance value from 0.3 µH to 2.0 µH - see, inter alia, Fig. 16, wherein the inductance value from about 1.07 µH to about 1.7 µH (see solid line (23), thus also meeting the limitations of inductance value in claim 3, as a single coil antenna structure.
As per claim 4, JP 5412594 B1 further discloses wherein a Q-value of the single coil antenna structure is 30 or more (e.g., see, inter alia, Fig. 15, wherein the Q-value ranges from about 90 to about 170).  
As yet another example, Yin (US 2009/0145971 A1) discloses an analogous short-range, non-contact communication medium, wherein, as per claims 1 and 8, an antenna coil is provided that includes a coil unit (e.g., 121), wherein the coil unit (e.g., 121) is configured to provide electrical power to a circuit component (e.g., 13) with an inductance value from 0.3 µH to 2.0 µH (e.g., see, inter alia, paragraphs [0018, 0033, 0038, 0042]) and/or as per claim 3, wherein 15the inductance value of the coil unit is 0.8 µH or more and 1.6 µH or less (e.g., see, inter alia, paragraphs [0018, 0033, 0038, 0042]).  Moreover, as per claim 1, Yin further discloses wherein the circuit component (13) is provided within an inner loop of the coil unit - see Fig. 1.
As per claim 4, Yin (US 2009/0145971 A1) further discloses wherein a Q-value of the single coil antenna structure is 30 or more (e.g., see, inter alia, paragraphs [0018, 0033, 0038, 0042]).
Given the express teachings and motivations, as espoused by JP 5412594 B1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the single coil structure circuit characteristics, including the inductance range, Q value, the thickness, etc., as set forth in claims 1, 3, 4 and 8, to the analogous non-contact information medium using the coil unit of Abe (US 2004/0101275 A1), in order to advantageously provide a compact, thin and high-performance antenna module manufactured with high productivity that reflects the effects of electromagnetic changes and shapes change caused by relatively reducing the equivalent diameter of an antenna pattern. See abstract of JP 5412594 B1.
Additionally still, given the express teachings and motivations, as espoused by Yin (US 2009/0145971 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the single coil structure circuit characteristics, including the inductance range and Q-value, as set forth in claims 1, 3, 4 and 8, to the analogous non-contact information medium using the coil unit of Abe (US 2004/0101275 A1), in order to simply meet a well-known inductance standard associated with a communication frequency of NFC's and thus advantageously "improve the [efficiency] of [the] antenna coil to ration of a reader which has compact volume and high stability and quality." See paragraph [0001] of Yin (US 2009/0145971 A1).
Additionally, as per claims 1 and 8, Abe (US 2004/0101275 A1) and/or Yin (US 2009/0145971 A1), does not expressly disclose wherein the circuit component is provided within an inner loop of the coil unit.
Such structure, however, is known in the art.
As just one example, Watanabe et al. (US 2004/0004789 A1) discloses an analogous short-range, non-contact communication medium, wherein, as per claims 1 and 8, an antenna coil is provided that includes a coil unit (e.g., 206) that is electrically connected to a circuit component (e.g., memory chip (208)) and formed on a support substrate (e.g., "thin flexible substrate" as per paragraph [0057]), wherein the coil unit (e.g., 206) is configured to provide electrical power to the circuit component (e.g., 208); as per claims 1 and 8, the circuit component (208) is provided within an inner loop of the coil unit (206) (e.g., see Fig. 2 and paragraph [0057]).
 Given the express teachings and motivations, as espoused by Watanabe et al. (US 2004/0004789 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the circuit component of Abe (US 2004/0101275 A1) as being provided within an inner loop of the coil unit, as disclosed by Watanabe et al. (US 2004/0004789 A1), in order to simply reduce the footprint of the antenna/coil unit/memory chip; by incorporating the circuit component (memory chip) as being provided within an inner loop of the coil unit (206) (e.g., see Fig. 2), a reduction in the physical size of the device is easily achieved by using the unused spaced (inner portion of the antenna) as the place to locate the circuit component. No new or unobvious result is seen to be obtained by simply locating the circuit component within the inner loop of the coil, since such a simply modification and rearrangement of parts will provide the same result and allow the non-contact communication medium to operate identically in the same manner. 
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court rejected a rigid approach to the question of obviousness, and ultimately reaffirmed that "when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273 (1976)).  
Furthermore, it has been held that the mere rearranging of parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
As per claim 6, although Abe (US 2004/0101275 A1) in combination with JP 5412594 B1 and/or Yin (US 2009/0145971 A1) and/or Watanabe et al. (US 2004/0004789 A1), remains silent with regard to wherein the memory unit includes a non-volatile memory element having a memory capacitance of 16 kilobytes or more, simply increasing the recording capacity of well-known non-volatile memories (including a memory capacitance of 16 kilobytes or more) is a well-known concept within the art.
That is, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to simply increase them memory capacitance of the memory unit of Abe (US 2004/0101275 A1) to 16 kilobytes or more, in order to provide the capability of storing more information pertaining to the cartridge, including allowing for "the data sending/receiving unit 24 [to] read[] out the usage history information of the magnetic tape cartridge MC recorded in the IC chip 10c of the cartridge memory 10 and [allow] search[ing] the usage history of the magnetic tape cartridge MC in the apparatus 20" (e.g., see paragraph [0037] of Abe (US 2004/0101275 A1)) in a manner consistent with higher memory usage. No new or unobvious result is seen to be obtained by simply increasing the data capacity of the memory unit, given the general knowledge of one having ordinary skill in the art.
As per claim 10, although Abe (US 2004/0101275 A1) remains silent with regard to wherein the information recording medium is a magnetic tape cartridge of an LTO (linear tape open) standard, Official notice is taken that magnetic tape cartridges (single reeled with leader pins) of the type disclosed by Abe (US 2004/0101275 A1), which include an LTO (linear tape open) standard are notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the magnetic tape cartridge of Abe (US 2004/0101275 A1) as being a well-known LTO (linear tape open) standard in order to simply provide a conventionally formatted magnetic tape cartridge which adheres to the ubiquitous standards of single-reeled tape cartridges including the standards provided for in LTO (linear tape open) standard.
It is noted that Applicant has not traversed the Examiner’s position regarding the Official notice’s taken, supra, in a preceding rejection, as it pertains to the limitations set forth in claim 10.  This is taken to be an admission of prior art by the Applicant.  See MPEP § 2144.03 which states in part:
To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).

If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

	Emphasis added.
	Since Applicant failed to specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art (other than a general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice), the common knowledge or well-known in the art statement is taken to be admitted prior art, in accordance with MPEP 2144.03(c).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2004/0101275 A1) in view of JP 5412594 B1 and/or Yin (US 2009/0145971 A1) and Watanabe et al. (US 2004/0004789 A1) as applied to claim 1 above, and further in view of Kojima Yasushi et al. (JP 2014-116921 A).
See the description of Abe (US 2004/0101275 A1) in view of JP 5412594 B1 and/or Yin (US 2009/0145971 A1) and Watanabe et al. (US 2004/0004789 A1), supra.
As per claim 5, Abe (US 2004/0101275 A1) (in combination with JP 5412594 B1 and/or Yin (US 2009/0145971 A1) and Watanabe et al. (US 2004/0004789 A1)) remains silent to wherein the antenna coil is made of a copper foil having an average thickness of 16 µm or 20more.
Such antenna coil structure/composition/thickness as set forth in claim 5, are well known in the art.
As just one example, Kojima Yasushi et al. (JP 2014-116921 A) discloses an analogous short-range, non-contact communication medium, in the same field of endeavor as Abe (US 2004/0101275 A1) and JP 5412594 B1 and/or Yin (US 2009/0145971 A1) and Watanabe et al. (US 2004/0004789 A1), wherein, as per claim 5, the antenna coil is made of a copper foil having an average thickness of 16 µm or 20more (e.g., see, inter alia, p. 10, ll. 63-66 and p. 12, l. 16 - of the enclosed Kojima Yasushi et al. (JP 2014-116921 A) document).  
Given the express teachings and motivations, as espoused by Kojima Yasushi et al. (JP 2014-116921 A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the circuit characteristics, including the wherein the antenna coil is made of a copper foil having an average thickness of 16 µm or 20more, as taught by Kojima Yasushi et al. (JP 2014-116921 A), to the analogous non-contact information medium using the coil unit of Abe (US 2004/0101275 A1) (in combination with JP 5412594 B1 and/or Yin (US 2009/0145971 A1) and Watanabe et al. (US 2004/0004789 A1)), in order to advantageously "manufacture, with high productivity, a small-sized, thin-shape and high-performance antenna module reflected with influences resulting from an electromagnetic change and a topological change caused by relatively reducing an equivalent diameter of an antenna pattern." See abstract of Kojima Yasushi et al. (JP 2014-116921 A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2004/0101275 A1) in view of JP 5412594 B1 and/or Yin (US 2009/0145971 A1) and Watanabe et al. (US 2004/0004789 A1) as applied to claim 1 above, and further in view of Hino (JP 2010-079451 A).
See the description of Abe (US 2004/0101275 A1) in view of JP 5412594 B1 and/or Yin (US 2009/0145971 A1) and Watanabe et al. (US 2004/0004789 A1), supra.
As per claim 7, although Abe (US 2004/0101275 A1) in combination with JP 5412594 B1 remains silent with respect to wherein 
25the circuit component further has a resonant capacitance unit that is electrically connected to the antenna coil and has a variable capacitance value therein, such circuit elements are well-known in the art.
As just one example, Hino (JP 2010-079451 A) discloses an analogous non-contact information media (e.g., 1) with an antenna coil unit (e.g., 5), wherein 
25the circuit component further has a resonant capacitance unit that is electrically connected to the antenna coil (5) and has a variable capacitance value therein, such circuit elements are well-known in the art - e.g., see, inter alia, paragraphs [0041, 0042] of Hino (JP 2010-079451 A).
Given the express teachings and motivations, as espoused by Hino (JP 2010-079451 A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the circuit component of Abe (US 2004/0101275 A1) as further having a resonant capacitance unit that is electrically connected to the antenna coil and further having a variable capacitance value therein, as taught by Hino (JP 2010-079451 A), in order to advantageously "stably extract data in an external device by stabilizing reverse voltage occurring in an antenna coil of the external device, in a non-contact type IC [medium]." See "Problem to be solved" section of Hino (JP 2010-079451 A).

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection includes the application of new references (i.e., JP 5412594 B1 and Yin (US 2009/0145971 A1)), which has been applied in the rejection, as articulated in detail, supra, meeting the newly added claim limitations with a supporting rationale, which has been combined with the previously applied art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688